
	
		II
		112th CONGRESS
		2d Session
		S. 3343
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2012
			Ms. Klobuchar (for
			 herself and Ms. Snowe) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend the Consumer Product Safety Act to
		  require residential carbon monoxide detectors to meet the applicable ANSI/UL
		  standard by treating that standard as a consumer product safety rule, to
		  encourage States to require the installation of such detectors in homes, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Nicholas and Zachary Burt Memorial
			 Carbon Monoxide Poisoning Prevention Act.
		2.FindingsCongress finds the following:
			(1)Carbon monoxide is
			 a colorless, odorless gas produced by burning any fuel. Exposure to un­healthy
			 levels of carbon monoxide can lead to carbon monoxide poisoning, a serious
			 health condition that could result in death.
			(2)Unintentional
			 carbon monoxide poisoning from motor vehicles and the abnormal operation of
			 fuel-burning appliances, such as furnaces, water heaters, portable generators,
			 and stoves, in residential homes and other dwelling units kills more than 400
			 people each year and sends more than 20,000 to hospital emergency rooms for
			 treatment.
			(3)Research shows
			 that purchasing and installing carbon monoxide alarms close to the sleeping
			 areas in residential homes and other dwelling units can help avoid
			 fatalities.
			(4)Congress should promote the purchase and
			 installation of carbon monoxide alarms in residential homes and dwelling units
			 nationwide in order to promote the health and public safety of citizens
			 throughout the Nation.
			3.DefinitionsIn this Act:
			(1)Approved carbon
			 monoxide alarmThe term
			 approved carbon monoxide alarm means a carbon monoxide alarm that
			 complies with the standards published, incorporated, or amended by the
			 Commission with respect to such alarms under this Act.
			(2)Carbon monoxide
			 alarmThe term carbon
			 monoxide alarm means a device that—
				(A)detects carbon monoxide; and
				(B)is intended to alarm at carbon monoxide
			 concentrations below those that could cause a loss of ability to react to the
			 dangers of carbon monoxide exposure.
				(3)CommissionThe
			 term Commission means the Consumer Product Safety
			 Commission.
			(4)Dwelling
			 unitThe term dwelling unit means a room or suite of
			 rooms used for human habitation, and includes a single family residence as well
			 as each living unit of a multiple family residence (including apartment
			 buildings) and each living unit in a mixed use building.
			(5)Fire code
			 enforcement officialsThe term fire code enforcement
			 officials means officials of the fire safety code enforcement agency of
			 a State or local government.
			(6)NFPA
			 720The term NFPA
			 720 means—
				(A)the Standard for
			 the Installation of Carbon Monoxide Detection and Warning Equipment issued by
			 the National Fire Protection Association in 2012; and
				(B)any amended or
			 similar successor standard pertaining to the proper installation of carbon
			 monoxide alarms in dwelling units.
				4.Adoption of
			 consumer product safety rules
			(a)Mandatory
			 standardsNotwithstanding any other provision of law, not later
			 than 90 days after the date of the enactment of this Act, the Commission shall
			 publish in the Federal Register, as mandatory consumer product safety
			 standards, the American National Standard for Single and Multiple Station
			 Carbon Monoxide Alarms (ANSI/UL 2034) and the American National Standard for
			 Gas and Vapor Detectors and Sensors (ANSI/UL 2075). Such standards shall take
			 effect on the date that is 1 year after the date on which they are
			 published.
			(b)Revision of
			 standardsBeginning 1 year
			 after the date of the enactment of this Act, if either standard described in
			 subsection (a) is revised through the applicable consensus standards
			 development process—
				(1)Underwriters Laboratories shall notify the
			 Commission of the revision; and
				(2)the revision shall be incorporated in the
			 consumer product safety rule unless the Commission—
					(A)determines, not later than 60 days after
			 such notice, that such revision does not carry out the purposes of this Act;
			 and
					(B)publishes the basis for such determination
			 in the Federal Register.
					(c)RulemakingNotwithstanding any other provision of this
			 Act, the Commission, at any time subsequent to publication of the consumer
			 product safety standards required under subsection (a), may initiate a
			 rulemaking in accordance with section 553 of title 5, United States Code, to
			 amend either standard to include any provision that the Commission determines
			 is reasonably necessary to ensure the safe and effective operation of carbon
			 monoxide alarms.
			(d)Treatment of
			 standards for purposes of enforcementFor purposes of enforcement under the
			 Consumer Product Safety Act, the standards published by the Commission pursuant
			 to subsection (a), including any revision to such standards pursuant to
			 subsection (b) or (c), shall be consumer product safety rules as defined in
			 section 3(a)(6) of such Act (15 U.S.C. 2052(a)(6)).
			5.Grant program for
			 carbon monoxide poisoning prevention
			(a)In
			 generalSubject to the availability of appropriations authorized
			 under subsection (f), the Commission shall establish a grant program to provide
			 assistance to eligible States and local governments to carry out the carbon
			 monoxide poisoning prevention activities described in subsection (d).
			(b)EligibilityTo
			 be eligible for a grant under the program, a State or local government
			 shall—
				(1)demonstrate to the
			 satisfaction of the Commission that a State or local government has adopted a
			 statute, or a State or local government agency has adopted a rule, regulation,
			 or similar measure with the force and effect of law, requiring approved carbon
			 monoxide alarms to be installed in dwelling units in accordance with NFPA 720;
			 and
				(2)submit an
			 application to the Commission at such time, in such form, and containing such
			 additional information as the Commission may require, which application may be
			 filed on behalf of any qualified State or local government by the fire code
			 enforcement officials for such State or local government.
				(c)Grant amount;
			 priorityThe Commission shall determine the amount of the grants
			 awarded under this section, and shall give priority to applications from States
			 or local governments that—
				(1)prioritize the installation of approved
			 carbon monoxide alarms in existing dwelling units—
					(A)within which a
			 fuel-burning appliance is installed, including a furnace, boiler, water heater,
			 fireplace, or any other apparatus, appliance, or device that burns fuel;
			 or
					(B)which has an
			 attached garage;
					(2)have developed a
			 strategy to protect vulnerable populations such as children, the elderly, or
			 low-income households; and
				(3)demonstrate
			 greater than average losses of life from carbon monoxide poisoning in the
			 home.
				(d)Use of
			 fundsA State receiving a grant under this section may use grant
			 funds—
				(1)to purchase and
			 install approved carbon monoxide alarms in the dwelling units of low-income
			 families or elderly persons, facilities that commonly serve children or the
			 elderly, including childcare facilities, public schools, and senior centers, or
			 student dwelling units owned by public universities;
				(2)to train State or
			 local fire code enforcement officials in the proper enforcement of State or
			 local laws concerning approved carbon monoxide alarms and the installation of
			 such alarms in accordance with NFPA 720;
				(3)for the
			 development and dissemination of training materials, instructors, and any other
			 costs related to the training sessions authorized by this subsection;
			 and
				(4)to educate the
			 public about the risk associated with carbon monoxide as a poison and the
			 importance of proper carbon monoxide alarm use.
				(e)Limitation on
			 use of funds
				(1)Administrative
			 costsNot more than 10 percent of any grant funds received under
			 this section may be used to cover administrative costs not directly related to
			 training described in subsection (d)(2).
				(2)Public
			 outreachNot more than 25 percent of any grant funds received
			 under this section may be used to cover costs of activities described in
			 subsection (d)(4).
				(f)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Commission, for each of the fiscal years 2012 through 2016, $2,000,000, which
			 shall remain available until expended to carry out this Act. Any amounts
			 appropriated pursuant to this subsection that remain unexpended and unobligated
			 on September 30, 2015, shall be retained by the Commission and credited to the
			 appropriations account that funds the enforcement of the Consumer Product
			 Safety Act.
			(g)Commission
			 reportNot later than 1 year after the last day of each fiscal
			 year for which grants are awarded under this section, the Commission shall
			 submit a report to Congress that evaluates the implementation of the grant
			 program authorized under this section.
			
